Request for Opinion by house of representatives in accordance with sec. 2, art. XII of state constitution.
April 13, 1951
To the Honorable, the House of Representatives of the State of Rhode Island and Providence Plantations.
We have received from the honorable house of representatives a resolution requesting, in accordance with the provisions of section 2 of article XII of amendments to the constitution of this state, our written opinion upon a question of law. That question is stated as follows:
*163“Does the state of Rhode Island, and/or any city or town thereof have the right to sign a contract providing for wages, hours and other terms and conditions of employment with a labor union?”
Upon examination it is clear that the above question is general and lacking in definiteness in several important respects. In attempting to perform our duty we have given the question careful consideration, but for the reason indicated we find it impossible to render an opinion thereon without indulging in unlimited speculation as to its scope and exact meaning.
In our judgment a proper answer to the question propounded cannot be given without having available more definite information regarding the nature and terms of any particular contract therein referred to and the specific law or laws that might be applicable to the facts and circumstances that the members of the house of representatives may have had in mind. It is a matter of importance to know, among other things, which employees of the state or of any of its subdivisions are to be affected by the making of any such contemplated contract. Furthermore before such a question as here presented could be answered properly it would be necessary to know the nature of the employment, the duties of such state or municipal employees, and the existence of any provision of law, constitutional, statutory, or otherwise, which might .control or bear materially upon such duties or the contract of employment and the performance thereof.
Therefore we respectfully reply to your honorable body that because of the generality and indefiniteness of the question submitted to us we are unable, in the performance of our duty, to give an opinion thereon that would be of assistance.
Edmund W. Flynn
Antonio A. Capotosto
Hugh B. Baker
Francis B. Condon
Jeremiah E. O’Connell